DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed 2/25/2021 with respect to title objection have been fully considered and are persuasive.  Applicant has amended title to be more descriptive. The title objection’ has been withdrawn. 

Applicant’s arguments, see page 7, filed 2/25/2021 with respect to 35 USC §112(f) invocation of claims 11 have been fully considered and are persuasive.  The 35 USC §112(f) invocation of claims 11 has been withdrawn. 

Applicant’s arguments, see page 7-8, filed 2/25/2021 with respect to 35 USC §103 rejection of claims 1-15 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended claims and argues previously cited references fails to disclose amended claim limitations. Examiner points to newly cited Nakatsugawa to disclose amended claim limitations. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6,10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seghers et al (US 20080193005 A1) in view of Nakatsugawa et al (US 20200082931A1)

Regarding claim 1, Seghers discloses an image processing apparatus that supports detection of pathological change over time in a portion of a captured region ([0023] To visually enhance the pathological changes between images of the same patient acquired at different points in time), the captured region common to a first image and a second image, the first image and the second image acquired by capturing a subject at different respective times, the image processing apparatus ([0026] As the reader of the temporal images is interested in the detection of pathological changes, the viewer needs to display anatomical corresponding structures of both scans simultaneously) comprising: 
a memory storing a program; and one or more processors which, by executing the program ([0013] The present invention is generally implemented as a computer program product adapted to carry out the method of any of the claims when run on a computer and is stored on a computer readable medium), function as:
an acquisition unit configured to acquire a subtraction image of the first image and the second image representing the pathological change over time as a difference ([0034], a subtraction image S is constructed by subtracting the intensities of corresponding voxels); and 


Nakatsugawa discloses a recording unit configured to record information indicating said portion that supports the detection of pathological change over time different from a name of the commonly included captured region in a storage unit in association with the subtraction image ([0043], The interpretation doctor 44 completes the interpretation report by inputting information in a blank portion and setting the region of interest 60, the indicator 62, and the like as necessary, and selects an interpretation report saving tag 120 by clicking or the like , the new interpretation report 50 is created and saved (stored) in the storage device).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include a recording unit configured to record information indicating said portion using a name different from a name of the commonly included captured region in a storage unit in association with the subtraction image as described by Nakatsugawa.

 The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).



Regarding claim 2, Seghers is silent to wherein the information indicating said portion is information that is not associated with the first image and the second image.

Nakatsugawa discloses wherein the information indicating said portion is information that is not associated with the first image and the second image ([0042] With the operation of the diagnostic support program 80, the display controller 102 displays a selection screen (not shown) for selecting the medical image 40 (hereinafter, referred to as a target image 40a), which is a current diagnostic target (target for whom the interpretation report 50 is to be created), from the medical images 40 stored in the medical image DB serve, ).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the information indicating said portion is information that is not associated with the first image and the second image as described by Nakatsugawa.

The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).



Regarding claim 3, Seghers discloses wherein the acquisition unit acquires the subtraction image by generating the subtraction image from the first image and the second image ([0017] The difference image (d) is then computed by subtracting the deformed floating from the reference image).

Regarding claim 4, Seghers is silent wherein the acquisition unit acquires the subtraction image by reading out the subtraction image recorded in the storage unit.

Nakatsugawa discloses wherein the acquisition unit acquires the subtraction image by reading out the subtraction image recorded in the storage unit ([0042] the target image 40a can be selected, for example, by designating a patient and/or an interpretation request (order for interpretation) or by designating one of a list of medical images 40 stored in the medical image DB server).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the acquisition unit acquires the subtraction image by reading out the subtraction image recorded in the storage unit as described by Nakatsugawa.

The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).

Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 4.

Regarding claim 5, Seghers silent to a display control unit configured to display at least one of the first image and the second image on a display unit; and a determination unit configured to determine a display mode of an image to be displayed on the display unit based on the information indicating said portion.

Nakatsugawa discloses a display control unit configured to display at least one of the first image and the second image on a display unit; and a determination unit configured to determine a display mode of an image to be displayed on the display unit based on the information indicating said portion ([0043] the display controller 102 displays the diagnostic support screen 82 for supporting the creation of an interpretation report of the selected target image 40a on the display of the interpretation terminal).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include a display control unit configured to display at least one of the first image and the second image on a display unit; and a determination unit configured to determine a display mode of an image to be displayed on the display unit based on the information indicating said portion as described by Nakatsugawa.



Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 5.

Regarding claim 6, Seghers silent to wherein the display control unit displays an image that is or to be displayed on the display unit in a display mode determined by the determination unit.

Nakatsugawa discloses wherein the display control unit displays an image that is or to be displayed on the display unit in a display mode determined by the determination unit ([0042] With the operation of the diagnostic support program 80, the display controller 102 displays a selection screen (not shown) for selecting the medical image 40 (hereinafter, referred to as a target image 40a), which is a current diagnostic target (target for whom the interpretation report 50 is to be created), from the medical images 40 stored in the medical image DB server 14 (refer to FIG. 1) on the display of the interpretation terminal).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the display control unit displays an image that is or to be displayed on the display unit in a display mode determined by the determination unit as described by Nakatsugawa.



Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 6.

Regarding claim 10, Seghers silent to wherein the display control unit displays the information indicating said portion on the subtraction image as a pop-up display, and wherein the pop-up display is displayed without overlapping said portion.

Nakatsugawa discloses wherein the display control unit displays the information indicating said portion on the subtraction image as a pop-up display, and wherein the pop-up display is displayed without overlapping said portion ([0053] the number of times of reference in the past may be displayed so as to be associated with the support image 40c, for example, so as to overlap the support image).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the display control unit displays the information indicating said portion on the subtraction image as a pop-up display, and wherein the pop-up display is displayed without overlapping said portion as described by Nakatsugawa.



Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 10.

Regarding claim 11, Seghers discloses an image processing apparatus comprising 
a memory storing a program; and one or more processors which, by executing the program ([0013] The present invention is generally implemented as a computer program product adapted to carry out the method of any of the claims when run on a computer and is stored on a computer readable medium), function as
a display control unit configured to display a subtraction image and an original image of the subtraction image on a display unit ([0026] As the reader of the temporal images is interested in the detection of pathological changes, the viewer needs to display anatomical corresponding structures of both scans simultaneously), 


Nakatsugawa discloses wherein, the display control unit sets, as a display parameters of the original image display parameters suitable for displaying a portion that supports detection of pathological change over time recorded in association with of the subtraction image and displays the original image, on the display unit   ([0043] Compared with the interpretation report 50 shown in FIG. 2, on the diagnostic support screen 82, there is no processing (setting of the region of interest 60, the indicator 62, or the like) on the medical image 40 (target image 40a), and items (finding and the like) of various kinds of information regarding the medical image 40 (target image 40a)).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein, the display control unit sets, as a display parameters of the original image display parameters suitable for displaying a portion that supports detection of pathological change over time recorded in association with of the subtraction image and displays the original image, on the display unit as described by Nakatsugawa.

The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).

Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 11.


Regarding claim 13, Seghers discloses an image processing method comprising: displaying, through first display, a plurality of images on a display unit with a first display parameter ([0026] As the reader of the temporal images is interested in the detection of pathological changes, the viewer needs to display anatomical corresponding structures of both scans simultaneously),; and 



Nakatsugawa discloses displaying, through second display, a subtraction image generated from the plurality of images on the display unit with a second display parameter, wherein the second display includes processing to set, as display parameters of the plurality of images  ([0043] Compared with the interpretation report 50 shown in FIG. 2, on the diagnostic support screen 82, there is no processing (setting of the region of interest 60, the indicator 62, or the like) on the medical image 40 (target image 40a), and items (finding and the like) of various kinds of information regarding the medical image 40 (target image 40a))
display parameters suitable for displaying a portion that supports detection of pathological change over time recorded in association with the subtraction image, and display the plurality of images  ([0043], The interpretation doctor 44 completes the interpretation report by inputting information in a blank portion and setting the region of interest 60, the indicator 62, and the like as necessary, and selects an interpretation report saving tag 120 by clicking or the like , the new interpretation report 50 is created and saved (stored) in the storage device).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to 

The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).

Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 13.

Regarding claim 14, Seghers discloses an image processing method to support detection of pathological change over time in a portion of a captured region([0023] To visually enhance the pathological changes between images of the same patient acquired at different points in time), the captured region common to a first image and a second image, the first image and the second image acquired by capturing a subject at different respective times ([0026] As the reader of the temporal images is interested in the detection of pathological changes, the viewer needs to display anatomical corresponding structures of both scans simultaneously), the image processing method comprising: 
acquiring a subtraction image of the first image and the second image representing the pathological change over time as a difference([0034], a subtraction image S is constructed by subtracting the intensities of corresponding voxels); and 


Nakatsugawa discloses recording information indicating said portion that supports the detection of pathological change over time different from a name of the commonly included captured region in a storage unit in association with the subtraction image ([0043], The interpretation doctor 44 completes the interpretation report by inputting information in a blank portion and setting the region of interest 60, the indicator 62, and the like as necessary, and selects an interpretation report saving tag 120 by clicking or the like , the new interpretation report 50 is created and saved (stored) in the storage device).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include recording information indicating said portion that supports the detection of pathological change over time different from a name of the commonly included captured region in a storage unit in association with the subtraction image as described by Nakatsugawa.

 The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).

Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 14.

Regarding claim 15, Seghers discloses a non-transitory computer-readable storage medium storing a program for causing a computer to perform an image processing method to support detection of pathological change over time in a portion of a captured region ([0023] To visually enhance the pathological changes between images of the same patient acquired at different points in time), the captured region common to a first image and a second image, the first image and the second image acquired by capturing a subject at different respective times ([0026] As the reader of the temporal images is interested in the detection of pathological changes, the viewer needs to display anatomical corresponding structures of both scans simultaneously), the image processing method comprising: 
acquiring a subtraction image of the first image and the second image representing the pathological change over time as a difference([0034], a subtraction image S is constructed by subtracting the intensities of corresponding voxels); and 


Nakatsugawa discloses recording information indicating said portion that supports the detection of pathological change over time different from a name of the commonly included captured region in a storage unit in association with the subtraction image ([0043], The interpretation doctor 44 completes the interpretation report by inputting information in a blank portion and setting the region of interest 60, the indicator 62, and the like as necessary, and selects an interpretation report saving tag 120 by clicking or the like , the new interpretation report 50 is created and saved (stored) in the storage device).

Seghers and Nakatsugawa are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include recording information indicating said portion that supports the detection of pathological change over time different from a name of the commonly included captured region in a storage unit in association with the subtraction image as described by Nakatsugawa.

 The motivation for doing so would have been for the creation of an interpretation report of the selected target image (Nakatsugawa, [0043]).

Therefore, it would have been obvious to combine Seghers and Nakatsugawa to obtain the invention as specified in claim 15.

Claim 7-9,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seghers et al (US 20080193005 A1) and Nakatsugawa et al (US 20200082931A1) as applied to claim 1,5 above, and further in view of Yan et al (US 20170301080 A1)

Regarding claim 7, Seghers silent to wherein the display control unit executes processing including at least one of smoothing processing and density conversion processing on an image to be displayed on the display unit.

Yan discloses wherein the display control unit executes processing including at least one of smoothing processing and density conversion processing on an image to be displayed on the display unit ([0050] the pre-processing may include image normalization, image segmentation, image reconstruction, image smoothing, suppressing, weakening and/or removing a detail, a mutation, a noise, or the like, or any combination thereof.).

Seghers, Nakatsugawa and Yan are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the display control unit executes processing including at least one of smoothing processing and density conversion processing on an image to be displayed on the display unit as described by Yan.

 The motivation for doing so would have been to facilitate comparisons of images of an object taken at different times or stages of a disease as it progresses (Yan, [0003]).

Therefore, it would have been obvious to combine Seghers, Nakatsugawa and Yan to obtain the invention as specified in claim 7.

Regarding claim 8, Seghers silent to wherein the display control unit superimposes and displays information that is different from information superimposed and displayed on the first image and the second image by at least one item on the subtraction image.

Yan discloses wherein the display control unit superimposes and displays information that is different from information superimposed and displayed on the first image and the second image by at  ([0048] The information may include data, such as a number, a text, an image, a voice, a force, a model, an algorithm, a software, a program, or the like, or any combination thereof. For example, the information may include information relating to an object, an operator, an instrument, an instruction, or the like, or any combination thereof).

Seghers, Nakatsugawa and Yan are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the display control unit superimposes and displays information that is different from information superimposed and displayed on the first image and the second image by at least one item on the subtraction image as described by Yan.

 The motivation for doing so would have been to facilitate comparisons of images of an object taken at different times or stages of a disease as it progresses (Yan, [0003]).

Therefore, it would have been obvious to combine Seghers, Nakatsugawa and Yan to obtain the invention as specified in claim 8.

Regarding claim 9, Seghers silent to wherein the display control unit superimposes and displays information indicating said portion on the subtraction image.

 ([0014] the first image, the second image, and the subtraction image may be displayed on a same display device. One or more of them may be displayed in a row or in a column).

Seghers, Nakatsugawa and Yan are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the display control unit superimposes and displays information indicating said portion on the subtraction image as described by Yan.

 The motivation for doing so would have been to facilitate comparisons of images of an object taken at different times or stages of a disease as it progresses (Yan, [0003]).

Therefore, it would have been obvious to combine Seghers, Nakatsugawa and Yan to obtain the invention as specified in claim 9.

Regarding claim 12, Seghers is silent to wherein the commonly included captured region is a pectoral region, an abdominal region, a thoraco-abdominal region, or a cephalic region, and wherein said portion of the region is a bone portion, a liver, a lung field, or a brain.

 ([0048] the object may refer to a human being, an animal, an organ, a texture, a region, a lesion, a tumor, or the like, or any combination thereof. In some embodiments, the object may include a substance, a tissue, a specimen, a body, or the like, or any combination thereof).

Seghers and Yan are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify visual enhancement of Seghers to include wherein the commonly included captured region is a pectoral region, an abdominal region, a thoraco-abdominal region, or a cephalic region, and wherein said portion of the region is a bone portion, a liver, a lung field, or a brain as described by Yan.

 The motivation for doing so would have been to facilitate comparisons of images of an object taken at different times or stages of a disease as it progresses (Yan, [0003]).

Therefore, it would have been obvious to combine Seghers and Yan to obtain the invention as specified in claim 12.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618